Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated as of August 29, 2018 (the “Employment
Agreement”), by and between Gypsum Management and Supply, Inc., a Georgia
corporation (the “Company”) and Lynn Ross (the “Executive”) (each of the
Executive and the Company, a “Party,” and collectively, the “Parties”).

WHEREAS, the Company desires to employ the Executive as Chief Accounting Officer
and Corporate Controller (“CAO”) of the Company and wishes to be assured of
Executive’s services on the terms and conditions hereinafter set forth; and

 

WHEREAS, the Executive desires to be employed by the Company as CAO and to
perform and to serve the Company on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

Section 1. Employment.

1.1. Subject to Section 3 hereof, the Company agrees to employ the Executive,
and the Executive agrees to be employed by the Company, in each case pursuant to
this Employment Agreement, for a period commencing as of September 1, 2018 (the
“Effective Date”), and ending on the first anniversary of the Effective Date
(the “Initial Term”); provided,  however, that the period of the Executive’s
employment pursuant to this Employment Agreement shall be automatically extended
for successive one-year periods thereafter (each, a “Renewal Term”), in each
case unless either Party hereto provides the other Party hereto with written
notice that such period shall not be so extended at least 90 days in advance of
the expiration of the Initial Term or the then-current Renewal Term, as
applicable (the Initial Term and any Renewal Term, collectively, the
“Term”).  Each additional one-year Renewal Term shall be added to the end of the
next scheduled expiration date of the Initial Term or Renewal Term, as
applicable, as of the first day after the last date on which notice may be given
pursuant to the preceding sentence.  The Executive’s period of employment
pursuant to this Employment Agreement shall hereinafter be referred to as the
“Employment Period.”

1.2. Duties.  During the Employment Period, the Executive shall serve as CAO of
the Company and such other positions as an officer or director of the Company
and such affiliates of the Company as the Company shall determine from time to
time, and shall report directly to the Chief Financial Officer.  In Executive’s
position of CAO, the Executive shall perform duties customary for the CAO of a
company similar to the Company’s size and nature, plus such additional duties,
consistent with the foregoing, as the Chief Financial Officer may reasonably
assign.  The Executive’s principal place of employment shall be the Company’s
headquarters in Tucker, Georgia.

1.3. Exclusivity.  During the Employment Period, the Executive shall devote
substantially all of Executive’s business time and attention to the business and
affairs of the Company, shall faithfully serve the Company, and shall conform to
and comply with the lawful and reasonable directions and instructions given to
Executive by the Chief Financial Officer, consistent with Section 1.2
hereof.  During the Employment Period, the Executive shall use Executive’s best
efforts to promote and serve the interests of the Company and shall not engage
in any other business activity, whether or not such activity shall be engaged in
for pecuniary profit; provided, that the Executive may (a) serve any civic,
charitable, educational or professional organization, (b) manage Executive’s
personal investments and (c) act as a director on the board of directors of
another company with prior written consent of the Company, in each





 

case so long as any such activities do not (x) violate the terms of this
Employment Agreement (including Section 4) or (y) materially interfere with the
Executive’s duties and responsibilities to the Company.

Section 2. Compensation.

2.1. Salary.  As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $257,504, payable in accordance with the Company’s
standard payroll policies (the “Base Salary”).  The Base Salary will be reviewed
annually and may be adjusted upward (but not downward) by the board of directors
of the Company (the “Board”) (or a committee thereof) in its discretion.

2.2. Annual Bonus.  For each fiscal year ending during the Employment Period,
the Executive shall be eligible for potential awards of additional compensation
to be determined based upon the Company’s performance and other criteria for
each such fiscal year as set forth in the annual bonus plan (the “Corporate
Bonus Plan”, with any amount payable under the Corporate Bonus Plan, the “Annual
Bonus”), each as adopted by the Compensation Committee of the Board
(“Compensation Committee”). The Executive’s target Annual Bonus opportunity
under the Corporate Bonus Plan for each fiscal year that ends during the
Employment Period shall equal 50% of the Base Salary, assuming 100% achievement
of the performance target as set forth in the Corporate Bonus Plan (the
“Corporate Target Bonus Opportunity”), with the actual Annual Bonus to be based
upon the Company’s performance as determined by the Compensation Committee. The
Annual Bonus shall be paid at such time as annual bonuses are paid to other
similarly situated executives of the Company, but in no event later than August
31st following the fiscal year in respect of which such Annual Bonus is
earned.  The Annual Bonus shall be paid in cash. 

2.3. Employee Benefits.  During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs and any fringe benefit programs of the
Company as in effect from time to time on the same basis as other senior
executives of the Company, and shall receive such perquisites as provided to
other executives of the Company from time to time.  Executive acknowledges that
Executive currently has use of a Company vehicle but that such benefit may not
be provided in the future.

2.4. Vacation.  During the Employment Period, the Executive shall be entitled to
up to four weeks (20 days) vacation per calendar year.  The number of vacation
days is prorated for any partial year of service during the Employment Period.

2.5. Business Expenses.  The Company shall pay or reimburse the Executive, upon
presentation of documentation, for all commercially reasonable out-of-pocket
business expenses that the Executive incurs during the Employment Period in
performing Executive’s duties under this Employment Agreement and in accordance
with the expense reimbursement policy of the Company as approved by the Board
(or a committee thereof) and in effect from time to time.  Notwithstanding
anything herein to the contrary or otherwise, except to the extent any expense
or reimbursement described in this Employment Agreement does not constitute a
“deferral of compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance thereunder
(“Section 409A”), any expense or reimbursement described in this Employment
Agreement shall meet the following requirements: (i) the amount of expenses
eligible for reimbursement provided to the Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement to the
Executive in any other calendar year; (ii) the reimbursements for expenses for
which the Executive is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred; (iii) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit; and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding





 

such reimbursement of expenses.

Section 3. Employment Termination. 

3.1. Termination of Employment.  The Company may terminate the Executive’s
employment hereunder for any reason during the Employment Period upon not less
than 15 days’ written notice to the Executive (other than in the event of a
termination by the Company for Cause), and the Executive may voluntarily
terminate Executive’s employment hereunder for any reason during the Employment
Period upon not less than 15 days’ written notice to the Company (subject to the
longer notice requirements in connection with a termination of employment by the
Executive for Good Reason as set forth in Section 3.2(b)(iii)) (the date on
which the Executive’s employment terminates for any reason is herein referred to
as the “Termination Date”).  Upon the termination of the Executive’s employment
with the Company for any reason, the Executive shall be entitled to (i) payment
of any Base Salary earned but unpaid through the date of termination, (ii)
earned but unpaid Annual Bonus for any fiscal year completed prior to the
Termination Date (payable in the ordinary course pursuant to Section 2.2), (iii)
unused vacation days (consistent with Section 2.4 hereof) paid out at the
per-business-day Base Salary rate, (iv) benefits in accordance with the
applicable terms of applicable Company plans or arrangements and (v) any
unreimbursed expenses in accordance with Section 2.5 hereof (collectively, the
“Accrued Amounts”); provided,  however, that if the Executive’s employment
hereunder is terminated by the Company for Cause, then any Annual Bonus earned
pursuant to Section 2.2 in respect of a prior fiscal year, but not yet paid or
due to be paid, shall be forfeited. 

3.2. Certain Terminations.

(a) Termination by the Company other than for Cause, Death or Disability;
Termination by the Executive for Good Reason.  If the Executive’s employment is
terminated (i) by the Company other than for Cause, death or Disability, (ii) by
the Executive for Good Reason or (iii) if the Company has given the Executive
notice of its intent not to renew this Employment Agreement as of the end of the
Initial Term or any Renewal Term, by the Executive within 15 days following the
end of the Initial Term or any such Renewal Term, as applicable, then in
addition to the Accrued Amounts, the Executive shall be entitled to (A) the
payment of an amount equal to one times Executive’s Base Salary at the rate in
effect immediately prior to the Termination Date in equal installments on the
Company’s regular payment dates occurring during the 12-month period beginning
on the first payroll date following the date on which the Release (as defined
below) has become effective and (B) a prorated portion of the Executive’s actual
Annual Bonus, determined in accordance with Section 2.2 and payable at the same
time as annual bonuses are paid to other senior executives of the Company, with
the prorated Annual Bonus determined by multiplying the actual Annual Bonus, if
any, by a fraction, the numerator of which is the number of days the Executive
is employed by the Company during the applicable year and the denominator of
which is 365 ((A) and (B) collectively, the “Severance Amount”).  In addition,
the Company shall provide the Executive with continued medical and dental
insurance coverage for 12 months following the Termination Date or, if earlier,
until the Executive becomes covered under a health plan offered by a subsequent
employer, with such insurance coverage to be fully paid by the Company
(“Benefits Continuation”).  In the event that the Benefits Continuation is
taxable to the Executive, an additional amount shall simultaneously be paid with
any Benefits Continuation such that the Executive shall receive the Benefits
Continuation and the additional amounts paid under this sentence on an after tax
basis. The Company’s obligations to pay the Severance Amount and pay premiums
relating to Benefits Continuation shall be conditioned upon: (i) the Executive’s
continued compliance with Executive’s obligations under Section 4 of this
Employment Agreement and (ii) the Executive’s execution, delivery and
non-revocation of a valid and enforceable general release of claims (the
“Release”) substantially in the form attached hereto as Exhibit A, within 45
days after the Executive’s Termination Date. 







 

(b) Definitions.  For purposes of Section 3, the following terms have the
following meanings:

(i) “Cause” shall mean the Executive’s having engaged in any of the following:
(A) willful misconduct or gross negligence in the performance of any of
Executive’s duties to the Company, which, if capable of being cured, is not
cured to the reasonable satisfaction of the Board within 30 days after the
Executive receives from the Board written notice of such willful misconduct or
gross negligence, which notice is given to Executive no later than 30 days after
the Board becomes aware of such willful misconduct or gross negligence; (B)
intentional failure or refusal to perform reasonably assigned duties by the
Board, which is not cured to the reasonable satisfaction of the Board within 30
days after the Executive receives from the Board written notice of such failure
or refusal, which notice is given to the Executive no later than 30 days after
the Board becomes aware of such failure or refusal; (C) any conviction of, or
plea of guilty or nolo contendere to, (1) any felony (other than motor vehicle
offenses) or (2) any crime (whether or not a felony) involving fraud, theft, or
embezzlement, whether of the United States or any state thereof or any similar
foreign law to which the Executive may be subject; or (D) any willful failure to
comply with any written rules, regulations, policies or procedures of the
Company which, if not complied with, would reasonably be expected to have a
material adverse effect on the business or financial condition of the Company,
which in the case of a failure that is capable of being cured, is not cured to
the reasonable satisfaction of the Board within 30 days after the Executive
receives from the Company written notice of such failure, which notice is given
to the Executive no later 30 days after the Board becomes aware of such
failure.  If the Company terminates the Executive’s employment for Cause, the
Company shall provide written notice to the Executive of that fact on or before
the termination of employment.

(ii) “Disability” shall mean the Executive’s inability, due to physical or
mental ill health, to perform the essential functions of the Executive’s job,
with or without a reasonable accommodation, for 180 days out of any 270 day
consecutive day period. 

(iii) “Good Reason” shall mean one of the following has occurred without the
Executive’s written consent: (A) a material breach by the Company of any of the
covenants in this Employment Agreement, (B) any material reduction in the
Executive’s Base Salary or other compensation (including the Executive’s bonus
opportunity), (C) any material and adverse change in the Executive’s position,
title, or reporting lines or any change in the Executive’s job duties, authority
or responsibilities to those of lesser status, or (D) a relocation of the
Executive’s primary work location that would increase Executive’s one-way
commute by more than 30 miles.  A termination of employment by the Executive for
Good Reason shall be effectuated by giving the Company written notice of the
termination, setting forth the conduct of the Company that constitutes Good
Reason, within 30 days of the first date on which the Executive has knowledge of
such conduct.  The Executive shall further provide the Company at least 30 days
following the date on which such notice is provided to cure such conduct, if
such conduct is capable of being cured.  Failing such cure, a termination of
employment by the Executive for Good Reason shall be effective on the day
following the expiration of such cure period.

3.3. Section 409A.  The payments contemplated by this Employment Agreement are
intended either not to be subject to Section 409A or, if subject to Section
409A, to be administered, operated and construed in accordance with Section 409A
and all regulations and other guidance issued thereunder. If the Executive is a
“specified employee” for purposes of Section 409A, any Severance Amount required
to be paid pursuant to Section 3.2 which is non-qualified deferred compensation
that is subject to Section 409A shall commence on the day after the first to
occur of (i) the day which is six months from the Termination Date and (ii) the
date of the Executive’s death.  For purposes of this Employment Agreement, the
terms “terminate,” “terminated” and “termination” mean a termination of the
Executive’s employment that constitutes a “separation from service” within the
meaning of the default rules under





 

Section 409A.  For purposes of Section 409A, the right to a series of
installment payments under this Employment Agreement shall be treated as a right
to a series of separate payments.

3.4. Exclusive Remedy.  The foregoing payments and benefits continuation upon
termination of the Executive’s employment shall constitute the exclusive
severance payments and benefits continuation due to the Executive upon a
termination of Executive’s employment. 

3.5. Resignation from All Positions.  Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall resign, as of
the date of such termination, from all positions Executive then holds as an
officer, director, employee and member of the board of directors (and any
committee thereof) of Holdings and its direct and indirect subsidiaries and
affiliates (the “Company Group”).  The Executive shall be required to execute
such writings as are required to effectuate the foregoing.

3.6. Cooperation.  Following the termination of the Executive’s employment with
the Company for any reason, the Executive shall reasonably cooperate with the
Company upon reasonable request of the Board and be reasonably available to the
Company (taking into account any other full-time employment of the Executive)
with respect to matters arising out of the Executive’s services to the Company
and its subsidiaries. 

Section 4.



Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights.

4.1. Unauthorized Disclosure.  The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has and will be exposed to
and has and will receive information relating to the confidential affairs of the
Company Group, including, without limitation, technical information,
intellectual property, business and marketing plans, strategies, customer
information, software, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company Group and other forms of information considered by the Company Group to
be confidential or in the nature of trade secrets (including, without
limitation, ideas, research and development, know-how, formulas, technical data,
designs, drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals) (collectively, the
“Confidential Information”).  Confidential Information shall not include
information that is generally known to the public or within the relevant trade
or industry other than due to the Executive’s violation of this Section 4.1 or
disclosure by a third party who is known by the Executive to owe the Company an
obligation of confidentiality with respect to such information.  The Executive
agrees that at all times during the Executive’s employment with the Company and
thereafter, the Executive shall not disclose such Confidential Information,
either directly or indirectly, to any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each a “Person”) without the prior written consent of the Company and
shall not use or attempt to use any such information in any manner other than in
connection with Executive’s employment with the Company, unless required by law
to disclose such information, in which case the Executive shall provide the
Company with written notice of such requirement as far in advance of such
anticipated disclosure as possible.  This confidentiality covenant has no
temporal, geographical or territorial restriction.  Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company all property, keys, notes, memoranda, writings, lists, files,
reports, customer lists, correspondence, tapes, disks, cards, surveys, maps,
logs, machines, technical data and any other tangible product or document which
has been produced by, received by or otherwise submitted to the Executive during
or prior to the Executive’s employment with the Company, and any copies thereof
in Executive’s (or reasonably capable of being reduced to Executive’s)
possession; provided that nothing in this Employment Agreement or elsewhere
shall prevent





 

the Executive from retaining and utilizing: documents relating to Executive’s
personal benefits, entitlements and obligations; documents relating to
Executive’s personal tax obligations; Executive’s desk calendar, rolodex, and
the like; and such other records and documents as may reasonably be approved by
the Company.

4.2. Non-Competition. By and in consideration of the Company’s entering into
this Employment Agreement, and in further consideration of the Executive’s
exposure to the Confidential Information of the Company Group, the Executive
agrees that the Executive shall not, during the Employment Period and for 12
months following the Executive’s Termination Date (the “Restriction Period”),
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of one percent or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof.  For purposes of this paragraph,
“Restricted Enterprise” shall mean any Person that is actively engaged in any
geographic area in which any member of the Company Group operates or markets in
any business which is in material competition with the business of any member of
the Company Group.  During the Restriction Period, upon request of the Company,
the Executive shall notify the Company of the Executive’s then-current
employment status.    

4.3. Non-Solicitation of Employees.  During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within 12 months prior to the date of such solicitation was, an employee of any
member of the Company Group other than an employee (a) whose employment was
involuntarily terminated by a member of the Company Group after the Executive’s
Termination Date and (b) who has not been an employee of the Company Group for
six months or longer.  The foregoing restriction will not apply to the placement
of general advertisements or other notices of employment opportunities that are
not targeted, directly or indirectly, to any current or former employee of the
Company otherwise covered by the scope of such restriction so long as the
Executive is not personally involved in the recruitment or hiring of any such
employee subsequent to such general advertisement or other notice.

4.4. Interference with Business Relationships.  During the Restriction Period
(other than in connection with carrying out Executive’s responsibilities for the
Company Group), the Executive shall not directly or indirectly induce or solicit
(or assist any Person to induce or solicit) any customer or client of any member
of the Company Group to terminate its relationship or otherwise cease doing
business in whole or in part with any member of the Company Group, or directly
or indirectly interfere with (or assist any Person to interfere with) any
material relationship between any member of the Company Group and any of their
customers or clients so as to cause harm to any member of the Company Group.

4.5. Extension of Restriction Period.  The Restriction Period shall be tolled
for any period during which the Executive is in breach of any of Sections 4.2,
4.3 or 4.4 hereof.

4.6. Proprietary Rights.  The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by Executive, either alone or in conjunction with others, during the
Executive’s employment with the Company and related to the business or
activities of the Company Group (the “Developments”).  Except to the extent any
rights in any Developments constitute a work made for hire under the U.S.
Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by a member of
the Company





 

Group, the Executive assigns and agrees to assign all of Executive’s right,
title and interest in all Developments (including all intellectual property
rights therein) to the Company or its nominee without further compensation,
including all rights or benefits therefor, including without limitation the
right to sue and recover for past and future infringement.  The Executive
acknowledges that any rights in any Developments constituting a work made for
hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned upon
creation by the Company as the Executive’s employer.  Whenever requested to do
so by the Company, the Executive shall execute any and all applications,
assignments or other instruments which the Company shall deem necessary to apply
for and obtain trademarks, patents or copyrights of the United States or any
foreign country or otherwise protect the interests of the Company Group.  These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives.  In connection with
Executive’s execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights that Executive holds as of the date hereof.  If the Company is
unable for any reason, after reasonable effort, to obtain the Executive’s
signature on any document needed in connection with the actions described in
this Section 4.6, the Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as the Executive’s agent and
attorney in fact to act for and on the Executive’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Section 4.6 with the same legal force and effect as if
executed by the Executive.

4.7. Confidentiality of Agreement.  Other than with respect to information
required to be disclosed by applicable law, the Executive agrees not to disclose
the terms of this Employment Agreement to any Person; provided the Executive may
disclose this Employment Agreement and/or any of its terms to the Executive’s
immediate family, financial advisors and attorneys, so long as the Executive
instructs every such Person to whom the Executive makes such disclosure not to
disclose the terms of this Employment Agreement further.  Anytime after this
Employment Agreement is filed with the Securities and Exchange Commission or any
other government agency by the Company and becomes a public record, this
provision shall no longer apply.

4.8. Remedies.  The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company Group for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all Persons acting for and/or with the Executive,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity, including, without limitation, the
obligation of the Executive to return any portion of the Severance Amount paid
by the Company to the Executive as set forth in the last sentence of this
Section 4.8.  The terms of this paragraph shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from the
Executive.  The Executive and the Company further agree that the provisions of
the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Company Group because of the Executive’s access to
Confidential Information and Executive’s material participation in the operation
of such businesses.  In the event that the Executive willfully and materially
breaches any of the covenants set forth in this Section 4, then in addition to
any injunctive relief, the Executive will promptly return to the Company any
portion of the Severance Amount that the Company has paid to the Executive.

Section 5. Representations.  The Executive represents and warrants that (i) he
is not subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that





 

in any way limits Executive’s ability to enter into and fully perform
Executive’s obligations under this Employment Agreement and (ii) Executive is
not otherwise unable to enter into and fully perform Executive’s obligations
under this Employment Agreement. 

Section 6. Non-Disparagement.  From and after the Effective Date and following
termination of the Executive’s employment with the Company, (a) the Executive
agrees not to make any statement, whether direct or indirect, whether true or
false, that is intended to become public, or that should reasonably be expected
to become public, and that criticizes, ridicules, disparages or is otherwise
derogatory of the Company, any of its subsidiaries, affiliates, employees,
officers, directors or stockholders; (b) none of the members of the Board who is
also an employee of AEA Investors LP (or any of its affiliates) shall make any
statement that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Executive; and (c) the Company shall instruct the
Board and the executive officers of the Company not to make any statement that
is intended to become public, or that should reasonably be expected to become
public, and that criticizes, ridicules, disparages or is otherwise derogatory of
the Executive.   

Section 7. Withholding.  All amounts paid to the Executive under this Employment
Agreement during or following the Employment Period shall be subject to
withholding and other employment taxes imposed by applicable law.  The Executive
shall be solely responsible for the payment of all taxes imposed on Executive
relating to the payment or provision of any amounts or benefits hereunder.

Section 8. Miscellaneous.

8.1. Indemnification.  To the extent provided in the Company’s By-Laws and
Certificate of Incorporation, the Company shall indemnify the Executive for
losses or damages incurred by the Executive as a result of all causes of action
arising from the Executive’s performance of duties for the benefit of the
Company, whether or not the claim is asserted during the Employment
Period.  This indemnity shall not apply to the Executive’s acts of willful
misconduct or gross negligence.  The Executive shall be covered under any
directors’ and officers’ insurance that the Company maintains for its directors
and other officers in the same manner and on the same basis as the Company’s
directors and other officers.

8.2. Amendments and Waivers.  This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver.  The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such
waiver.  Except as otherwise expressly provided herein, no failure on the part
of any party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. 

8.3. Assignment; Third-Party Beneficiaries. This Employment Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void.  Nothing in this Employment Agreement shall confer upon
any Person not a party to this Employment Agreement, or the legal
representatives of such Person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Employment Agreement, except (i) the
personal representative of the deceased Executive may enforce the provisions
hereof applicable in the event of the death of the Executive and (ii) any member
of





 

the Company Group may enforce the provisions of Section 4.  The Company is
authorized to assign this Employment Agreement to a successor to substantially
all of its assets.

8.4. Notices.  Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Employment
Agreement shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, with confirmation of
receipt (ii) e-mail (with electronic return receipt), (iii) reputable commercial
overnight delivery service courier, with confirmation of receipt or (iv)
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

If to the Company: Gypsum Management and Supply, Inc.

100 Crescent Centre Parkway, Suite 800

Tucker, GA  30084

Attn:  Chief Human Resources Officer

Email:  khara.julien@gms.com

 

with a copy to:Gypsum Management and Supply, Inc.

100 Crescent Centre Parkway, Suite 800

Tucker, GA  30084

Attn:  General Counsel

Email:  craig.apolinsky@gms.com

 

If to the Executive:Lynn Ross, at Executive’s principal office and e-mail
address at the Company (during the Employment Period), and at all times to
Executive’s principal residence as reflected in the records of the Company.

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Either party may change its contact information
or its address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.

 

8.5. Governing Law.  This Employment Agreement shall be construed and enforced
in accordance with, and the laws of the State of Georgia hereto shall govern the
rights and obligations of the parties, without giving effect to the conflicts of
law principles thereof.

8.6. Severability.  Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction.  In addition, should a court or arbitrator determine
that any provision or portion of any provision of this Employment Agreement,
including those contained in Section 4 hereof, is not reasonable or valid,
either in period of time, geographical area, or otherwise, the parties hereto
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

8.7. Entire Agreement.  From and after the Effective Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior





 

representations, agreements and understandings (including any prior course of
dealings), both written and oral, between the parties hereto with respect to the
subject matter hereof.

8.8. Counterparts.  This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

8.9. Survivorship.  Upon the expiration or other termination of this Employment
Agreement, the respective rights and obligations of the parties hereto,
including, without limitation, with respect to the Executive’s obligations set
forth in Section 4, shall survive such expiration or other termination to the
extent necessary to carry out the intentions of the parties under this
Employment Agreement.

8.10. Binding Effect.  This Employment Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

8.11. General Interpretive Principles.  The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof.  Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include,” “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.  Any reference to a Section of the Internal
Revenue Code of 1986, as amended, shall be deemed to include any successor to
such Section.

[signature page follows]

 







 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

 

 

GYPSUM MANAGEMENT AND SUPPLY, INC.

 

 

/s/ H. Douglas Goforth

By: H. Douglas Goforth

Title: Chief Financial Officer

 

EXECUTIVE

 

/s/ Lynn Ross

Lynn Ross

 

 







 

EXHIBIT A

You should consult with an attorney before signing this release of claims.

Release of Claims

 

1.In consideration of the payment of the Severance Amount and the provision of
the Benefits Continuation (as such terms are defined under the Employment
Agreement, dated as of [_______], 2018 (the “Employment Agreement”), to which
Lynn Ross (the “Executive”) and Gypsum Management and Supply, Inc., a Georgia
corporation (the “Company”) (each of the Executive and the Company, a “Party”
and collectively, the “Parties”) are parties, the sufficiency of which the
Executive acknowledges, the Executive, with the intention of binding Executive
and Executive’s heirs, executors, administrators and assigns, does hereby
release, remise, acquit and forever discharge Holdings (as defined in the
Employment Agreement), the Company and each of its and their subsidiaries and
affiliates (the “Company Affiliated Group”), their present and former officers,
directors, executives, shareholders, agents, attorneys, employees and employee
benefit plans (and the fiduciaries thereof), and the successors, predecessors
and assigns of each of the foregoing (collectively, the “Company Released
Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Company Released Party that
arises out of, or relates to, the Employment Agreement, the Executive’s
employment with the Company or any of its subsidiaries and affiliates, or any
termination of such employment, including claims (i) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
and any similar or analogous state statute, excepting only:

(A)rights of the Executive arising under, or preserved by, this Release;

(B)the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law; 

(C)claims for benefits under any health, disability, retirement, life insurance
or other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;

(D)rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force; and

(E)any matters intended to survive the termination of employment and the
execution of this Release as set forth in the Employment Agreement, including,
without limitation, Sections 3, 6 and 8, the terms and conditions of which are
incorporated herein by reference.







 

2.The Executive acknowledges and agrees that this Release is not to be construed
in any way as an admission of any liability whatsoever by any Company Released
Party, any such liability being expressly denied.

 

3.This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses. 

 

4.The Executive specifically acknowledges that Executive’s acceptance of the
terms of this Release is, among other things, a specific waiver of Executive’s
rights, claims and causes of action under Title VII, ADEA, ADA and any state or
local law or regulation in respect of discrimination of any kind; provided,
 however, that nothing herein shall be deemed, nor does anything contained
herein purport, to be a waiver of any right or claim or cause of action which by
law the Executive is not permitted to waive.

 

5.The Executive acknowledges that Executive has been given a period of 45 days
to consider whether to execute this Release (and if Executive executed the
Release prior to the close of the 45-day period, Executive did so
voluntarily).  If the Executive accepts the terms hereof and executes this
Release, Executive may thereafter, for a period of seven days following (and not
including) the date of execution, revoke this Release.  If no such revocation
occurs, this Release shall become irrevocable in its entirety, and binding and
enforceable against the Executive, on the day next following the day on which
the foregoing seven-day period has elapsed.  If such a revocation occurs, the
Executive shall irrevocably forfeit any right to payment of the Severance Amount
(as defined in the Employment Agreement) or the Benefits Continuation (as
defined in the Employment Agreement), but the remainder of the Employment
Agreement shall continue in full force.

 

6.The Executive acknowledges and agrees that Executive has not, with respect to
any transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

 

7.The Executive acknowledges that Executive has been advised to seek, and has
had the opportunity to seek, the advice and assistance of an attorney with
regard to this Release, and has been given a sufficient period within which to
consider this Release.

8.The Executive acknowledges that this Release relates only to claims that exist
as of the date of this Release.

 

9.The Executive acknowledges that the Severance Amount Executive is receiving in
connection with this Release and Executive’s obligations under this Release are
in addition to anything of value to which the Executive is entitled from the
Company.

 

10.Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect.  If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable. 

11.This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein. For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Company Released Party’s right to enforce any
obligations of the Executive under the Employment Agreement that survive the
Employment Agreement’s termination,





 

including without limitation, any non-competition covenant, non-solicitation
covenant or any other restrictive covenants contained therein.

12.The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

13.This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  Signatures delivered by facsimile shall be deemed effective
for all purposes.

14.This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.

15.Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflicts of law
principles thereof. 

 

 

 

[signature page follows]







 

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.

 



GYPSUM MANAGEMENT AND SUPPLY, INC.

 

 

___________________________________________

By:

Title:

 

 

EXECUTIVE

 

___________________________________________

Lynn Ross

 

 

 

 

 

 

 

 

 

 

 



